                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   FINJAN, INC.,                                            No. C 17-05659 WHA
For the Northern District of California




                                          11                  Plaintiff,
    United States District Court




                                          12     v.                                                     ORDER RE MOTION FOR
                                                                                                        LEAVE TO AMEND AND
                                          13   JUNIPER NETWORK, INC.,                                   VACATING HEARING
                                          14                  Defendant.
                                                                                         /
                                          15
                                          16                                         INTRODUCTION
                                          17          In this patent infringement action, a prior order permitted accused infringer to seek
                                          18   leave to amend. Accused infringer now timely moves for leave to amend to include additional
                                          19   factual allegations to existing claims and defenses. For the reasons stated below, the motion is
                                          20   GRANTED IN PART and DENIED IN PART.
                                          21                                           STATEMENT
                                          22          Plaintiff Finjan, Inc., accuses defendant Juniper Networks, Inc., of infringing patents
                                          23   pertaining to malware-detection technology. Finjan’s allegations have been summarized in a
                                          24   prior order (see, e.g., Dkt. No. 30). On June 15, Finjan moved to dismiss various
                                          25   counterclaims and strike related affirmative defenses, which were based on prosecution laches,
                                          26   inequitable conduct, unclean hands, and ensnarement (Dkt. No. 110).
                                          27          An order dated August 31 granted in part and denied in part Finjan’s motion to strike
                                          28   and dismiss Juniper’s answer and counterclaims (Dkt. No. 190). Specifically, the order
                                               granted Finjan’s motion to dismiss Juniper’s prosecution laches and inequitable conduct
                                           1   counterclaims (and strike the related affirmative defenses) and strike Juniper’s ensnarement
                                           2   affirmative defense (id. at 3–9). That order also gave Juniper opportunity to seek leave to
                                           3   amend within twenty-one days of the order.
                                           4          Juniper now timely moves for leave to amend and submits a proposed amended
                                           5   responsive pleading. Its proposed amendment seeks only to add factual allegations in support
                                           6   of Juniper’s already-existing counterclaims and affirmative defenses. Finjan opposes in part.
                                           7   This order follows full briefing. Pursuant to Civ. L.R. 7-1(b), this order finds Juniper’s motion
                                           8   suitable for submission without oral argument and hereby VACATES the hearing scheduled for
                                           9   November 1.
                                          10                                              ANALYSIS
For the Northern District of California




                                          11          Federal Rule of Civil Procedure 15(a)(2) provides that a court should “freely give leave
    United States District Court




                                          12   when justice so requires.” In ruling on a motion for leave to amend, courts consider: (1) bad
                                          13   faith, (2) undue delay, (3) prejudice to the opposing party, (4) futility of amendment, and (5)
                                          14   whether the plaintiff has previously amended their complaint. Futility alone can justify
                                          15   denying leave to amend. Nunes v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004). For purposes
                                          16   of assessing futility on this motion, the legal standard is the same as it would be on a motion to
                                          17   dismiss under Rule 12(b)(6). Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988).
                                          18          In the order dated August 31, the Court stated that the motion “must include a proposed
                                          19   amended responsive pleading (and a redlined copy) and must explain why the new pleading
                                          20   overcomes all deficiencies,” including those the order did not reach (Dkt. No. 190 at 12).
                                          21   Finjan argues essentially that the proposed amendment is futile as to the inequitable conduct
                                          22   and prosecution laches allegations (i.e., Juniper fails to cure the deficiencies) and that it would
                                          23   be prejudiced by such amendment.
                                          24          1.        INEQUITABLE CONDUCT.
                                          25          In its proposed amended pleading, Juniper includes additional factual allegations to
                                          26   support its fourth and fifth counterclaims and fourteenth affirmative defense of inequitable
                                          27   conduct regarding United States Patent Nos. 8,677,494 (“the ’494 patent”) and 8,141,154 (“the
                                          28   ’154 patent”).


                                                                                                2
                                           1          To state a claim for inequitable conduct, a party must allege that “(1) an individual
                                           2   associated with the filing and prosecution of a patent application made an affirmative
                                           3   misrepresentation of a material fact, failed to disclose material information, or submitted false
                                           4   material information; and (2) the individual did so with a specific intent to deceive the PTO.”
                                           5   Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1327 n.3 (Fed. Cir. 2009).
                                           6          “Inequitable conduct . . . must be pled with particularity under Rule 9(b).” Id. at 1326
                                           7   (quotations and alterations omitted). This requires identification of “the specific who, what,
                                           8   when, where, and how of the material misrepresentation or omission committed before the
                                           9   PTO.” Id. at 1328. “Although knowledge and intent may be alleged more generally, a party
                                          10   must still allege sufficient facts to justify an inference that a specific individual had knowledge
For the Northern District of California




                                          11   of the material information withheld or the falsity of the material misrepresentation and
    United States District Court




                                          12   withheld or misrepresented that information with the intent to deceive.” Oracle Corp. v.
                                          13   DrugLogic, Inc., 807 F. Supp. 2d 885, 896–97 (N.D. Cal. 2011) (citing Exergen, 575 F.3d at
                                          14   1328–29) (Judge Joseph Spero).
                                          15                  A.      Touboul Declaration.
                                          16          As discussed in the August 31 order, Juniper’s fourth counterclaim directed to the ’494
                                          17   patent alleges that Shlomo Touboul knowingly made false material misrepresentations before
                                          18   the PTO that he was the sole inventor of certain claims — including Claim 10 — thus
                                          19   backdating the priority date to November 18, 1996, for the purpose of avoiding the potentially
                                          20   invalidating Ji reference. That order found that Juniper’s factual allegation raised in its
                                          21   original pleading regarding Finjan’s interrogatory response in the Symantec case insufficient.
                                          22          Juniper now seeks to amend the fourth counterclaim to include additional factual
                                          23   support showing, inter alia, the falsehood of Touboul’s statement. Specifically, Juniper now
                                          24   alleges that David R. Kroll — one of the ’494 patent’s co-inventors — testified under oath in
                                          25   Finjan, Inc. v. Blue Coat Systems, Inc., No. C 15-03295 BLF (N.D. Cal. Nov. 28, 2017) (Judge
                                          26   Beth Labson Freeman), that he contributed to Claim 10 (Dkt. No. 197-2 at 460:24–461:1):
                                          27                  Q. Yes. You helped come up with the idea behind claim 10 during
                                                              your time at Finjan; is that right?
                                          28
                                                              A. Yes.

                                                                                                3
                                           1    Kroll further testified that he began working at Finjan in 1999 — at least three years after
                                           2    Touboul’s asserted priority date (see id. at 451:11–12). Finjan counters that “this single
                                           3    statement” by Kroll in response to a “vague” question does not establish the falsehood of
                                           4    Touboul’s statement (Dkt. No. 202 at 3). Finjan’s contention, however, is more appropriate at
                                           5    a summary judgment stage. This order finds that at the pleading stage, the additional factual
                                           6    allegations are sufficient to support a showing of the falsehood of Touboul’s statement under
                                           7    the heightened pleading standard.1
                                           8                Finjan further argues that Touboul’s intent to deceive the PTO based on statements
                                           9    made by others is speculative (id. at 5). Knowledge and intent, however, may be alleged more
                                          10    generally under Rule 9(b), and “[p]leading on ‘information and belief,’ ” — as Juniper does
For the Northern District of California




                                          11    here — “is permitted under Rule 9(b) when essential information lies uniquely within another
    United States District Court




                                          12    party’s control.” Exergen Corp., 575 F.3d at 1330. At the pleading stage, these additional
                                          13    factual allegations, when taken together as true, sufficiently support a reasonable inference that
                                          14    Touboul made material affirmative misrepresentations with the intent to deceive the PTO in
                                          15    order to backdate potentially invalidating prior art.2
                                          16                       B.       Attorney Bey’s Petitions.
                                          17                Juniper further alleges that Finjan’s patent prosecution attorney Dawn-Marie Bey filed
                                          18    “unmistakably false” certified petitions before the PTO that her claims of priority were
                                          19    “unintentionally” delayed with respect the ’494 and ’154 patents. It additionally alleges that
                                          20    Attorney Bey filed such petitions with unusually high frequency for Finjan and incorporates by
                                          21    reference Juniper’s unclean hands counterclaim alleging Finjan’s overarching scheme of
                                          22
                                          23            1
                                                            Because this order finds Juniper’s factual allegations regarding Kroll sufficient, it does not reach Finjan’s
                                               argument regarding Juniper’s additional allegations in connection with United States Patent No. 7,058,822. This additional
                                          24   allegation should be included in the final pleading.

                                          25            2
                                                            Finjan argues that Juniper “must prove that deceptive intent is the ‘single most reasonable inference able to be
                                               drawn form the evidence’ ” (Dkt. No. 202 at 4 (citing Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1290 (Fed.
                                          26   Cir. 2011))). Such proof, however, is necessary to prevail on the merits, as “the accused infringer must prove both materiality
                                               and intent by clear and convincing evidence.” Exergen Corp., 575 F.3d 1312, 1329 n.5 (Fed. Cir. 2009). At the pleading
                                          27   stage, however, inference of deceptive intent need only be “reasonable and drawn from a pleading’s allegations of underlying
                                               fact to satisfy Rule 9(b).” Ibid.
                                          28


                                                                                                           4
                                           1   maximizing the value of its patents. Finjan argues that Juniper alleges no facts showing that
                                           2   Attorney Bey’s filings are anything but ordinary actions by a patent prosecutor in charge of a
                                           3   busy docket (Dkt. No. 202 at 2). This order disagrees.
                                           4          For example, with regard to the ’154 patent, Juniper’s proposed amendment further
                                           5   establishes a pattern of “unintentional” delayed claims of priority. This in turn further supports
                                           6   the reasonable inference of Attorney Bey’s intentional delay “in order to maximize the value of
                                           7   the ’154 patent during pre-suit licensing negotiations and only attempt[] to correct the claim of
                                           8   priority once it became clear that the ’154 Patent would be subject to serious invalidity attacks
                                           9   in litigation,” as Attorney Bey’s petition “conspicuously coincided with a new campaign by
                                          10   Finjan to assert the ’154 Patent” (Dkt. No. 197-5 ¶¶ 249, 251). See Exergen Corp. v. Wal-Mart
For the Northern District of California




                                          11   Stores, Inc., 575 F.3d 1312, 1330 (Fed. Cir. 2009). And, Attorney Bey’s alleged
    United States District Court




                                          12   “unmistakably false” affidavits in the form of certified petitions of “unintentionally” delayed
                                          13   priority are per se material. Outside the Box Innovations, LLC v. Travel Caddy, Inc., 695 F.3d
                                          14   1285, 1294 (Fed. Cir. 2012). These allegations, when taken together as true, sufficiently
                                          15   support a showing that Attorney Bey’s petition of “unintentional” delay in connection with the
                                          16   ’154 patent was false.
                                          17          Finjan further argues that Juniper’s allegations fail to adequately plead facts from
                                          18   which it may be reasonably inferred that Attorney Bey delayed with the specific intent to
                                          19   deceive the PTO (Dkt. No. 202 at 5). Again, “[p]leading on ‘information and belief is
                                          20   permitted under Rule 9(b) when essential information lies uniquely within another party’s
                                          21   control.” Exergen Corp., 575 F.3d at 1330. Moreover, Attorney Bey’s submission of the
                                          22   allegedly false petitions in order to avoid prior art — and the alleged pattern of such false
                                          23   petitions — “raise[] a strong inference of intent to deceive.” Intellect Wireless, Inc. v. HTC
                                          24   Corp., 732 F.3d 1339, 1345 (Fed. Cir. 2013). As such, this order finds that Juniper’s proposed
                                          25   amendment plead sufficient facts to support the reasonable inference that Attorney Bey
                                          26   delayed claim of priority with the intent to deceive the PTO.
                                          27          Accordingly, Juniper’s motion for leave to amend the fourth and fifth counterclaims
                                          28   and fourteenth affirmative defense is GRANTED.


                                                                                                5
                                           1          2.      PROSECUTION LACHES.
                                           2          “The doctrine [of prosecution laches] ‘may render a patent unenforceable when it has
                                           3   issued only after an unreasonable and unexplained delay in prosecution’ that constitutes an
                                           4   egregious misuse of the statutory patent system under the totality of the circumstances.”
                                           5   Cancer Research Tech. Ltd. v. Barr Labs., Inc., 625 F.3d 724, 728 (Fed. Cir. 2010) (quoting
                                           6   Symbol Techs., Inc. v. Lemelson Med., Educ. & Research Found., 422 F.3d 1378, 1385–86
                                           7   (Fed. Cir. 2005)). Prosecution laches also requires a finding of actual prejudice to either the
                                           8   accused infringer or the public during the period of delay. Id. at 729. This doctrine “should be
                                           9   used sparingly lest statutory provisions be unjustifiably vitiated.” Symbol Techs., Inc. v.
                                          10   Lemelson Med., Educ. & Research Found., 422 F.3d 1378, 1385 (Fed. Cir. 2005). This order
For the Northern District of California




                                          11   finds that Juniper’s proposed amendment does not adequately plead prosecution laches.
    United States District Court




                                          12          Specifically, Juniper’s proposed amendment does not plead adequate facts supporting a
                                          13   showing of prejudice. Juniper’s prosecution laches allegation begins by listing the allegedly
                                          14   unreasonably delayed prosecution of five patents at issue. For example, Juniper alleges that
                                          15   (Dkt. No. 197-5 ¶ 207):
                                          16                207. The ’633 Patent claims priority to an application that was filed in
                                                            March 2000. But Finjan did not file the non-provisional application that
                                          17                matured into the ’633 Patent until June 2005, and the patent did not
                                                            issue until January 2010, approximately ten years from the earliest
                                          18                priority application. Finjan did not provide the Patent Office with any
                                                            reason or excuse for this long, ten-year delay in prosecuting the ’633
                                          19                Patent.
                                          20   After repeating the above allegations of unreasonable and unexplained delay for each of the
                                          21   five patents at issue, Juniper simply pleads in a conclusory fashion that (Dkt. No. 197-5 ¶ 219):
                                          22                219. During this period that Finjan was unreasonably delaying
                                                            prosecution, Juniper invested substantial resources in developing its
                                          23                portfolio of security-related products, including the products in this
                                                            action. Finjan’s unreasonably delayed attempts to expand and reposition
                                          24                the asserted patents has prejudiced Juniper because Juniper could not
                                                            account for these unissued patents in its product development planning.
                                          25
                                               This general allegation of prejudice is insufficient. Juniper does not specify which of the five
                                          26
                                               patents and their related allegedly unreasonably delayed prosecution prejudiced Juniper insofar
                                          27
                                               as to which of Juniper’s accused products were affected during the period of delay. See
                                          28
                                               Cancer Research, 625 F.3d at 729. Because this order finds that Juniper’s proposed

                                                                                                6
                                           1   amendment does not plead sufficient factual allegations of prejudice, it does not reach

                                           2   Juniper’s other arguments. Accordingly, Juniper’s motion for leave to amend the third

                                           3   counterclaim and eleventh affirmative defense is DENIED.

                                           4          3.      ENSNAREMENT.

                                           5          Juniper’s proposed amendment includes additional factual allegations supporting its

                                           6   ensnarement doctrine affirmative defense. Finjan does not oppose (Dkt. No. 202 at 1).

                                           7   Accordingly, Juniper’s motion for leave to amend the twelfth affirmative defense is GRANTED.

                                           8          4.      NO PREJUDICE.

                                           9          Finjan argues in one short paragraph that it will be prejudiced by Juniper’s proposed

                                          10   amendment because (1) “it will be forced to engage in discovery in order to defend” against
For the Northern District of California




                                          11   Juniper’s “baseless” allegations, “particularly given that” each party is allotted “a set number
    United States District Court




                                          12   of interrogatories,” and (2) it has not been on full and fair notice of Juniper’s counterclaims

                                          13   (Dkt. No. 202 at 7). Neither argument is persuasive. As Juniper notes, fact discovery does not

                                          14   close until end of March 2019 (Dkt. No. 35 ¶ 4). Even assuming that Finjan lacked full and

                                          15   fair notice of Juniper’s counterclaims, it now has sufficient notice with which to conduct

                                          16   discovery within the remaining five months.

                                          17                                           CONCLUSION

                                          18          For the foregoing reasons, Juniper’s motion for leave to amend is GRANTED IN PART

                                          19   and DENIED IN PART. Juniper’s amended pleading must comport with this order and must be

                                          20   filed and served by NOVEMBER 5 AT NOON. The answer must be filed and served within

                                          21   FOURTEEN CALENDAR DAYS        thereafter.

                                          22
                                          23          IT IS SO ORDERED.

                                          24
                                          25   Dated: October 29, 2018.
                                                                                                    WILLIAM ALSUP
                                          26                                                        UNITED STATES DISTRICT JUDGE
                                          27
                                          28


                                                                                                7
